Citation Nr: 0818356	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-21 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel 



INTRODUCTION

The veteran served on active duty from January 1957 to 
December 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Regional 
Office (RO) that denied the veteran's claim for a total 
rating based on individual unemployability due to service-
connected disabilities.


FINDINGS OF FACT

1.  Service connection is in effect for eczema, evaluated as 
60 percent disabling; limitation of motion of the cervical 
spine due to degenerative joint disease of the cervical 
spine, evaluated as 20 percent disabling; external otitis, 
evaluated as 10 percent disabling; sensory and motor deficits 
of the right upper extremity due to degenerative joint 
disease of the cervical spine, evaluated as 10 percent 
disabling and sensory and motor deficits of the left upper 
extremity due to degenerative joint disease of the cervical 
spine, evaluated as 10 percent disabling.  The combined 
schedular evaluation is 80 percent.  

2.  The veteran has work experience as a truck driver and a 
U.S. Post Office mail carrier.  He completed one and a half 
years of college.

3.  The veteran's service-connected disabilities are not so 
severe as to prevent him from engaging in gainful employment 
consistent with his education and occupational experience.


CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a January 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  An additional letter was issued in June 2005.  The 
veteran was advised about how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations in March 2006.  This case was 
last readjudicated in February 2008. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions, tax returns, private and VA 
medical records, VA examination reports, a VA social survey, 
and a transcript from a hearing before the Board.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting evidence and 
testimony.  He was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2007).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service- 
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantial gainful employment.  38 C.F.R. 
§ 4.16(a) (2007).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.

Service connection is in effect for eczema, evaluated as 60 
percent disabling; limitation of motion of the cervical spine 
due to degenerative joint disease of the cervical spine, 
evaluated as 20 percent disabling; external otitis, evaluated 
as 10 percent disabling, sensory and motor deficits of the 
right upper extremity due to degenerative joint disease of 
the cervical spine, evaluated as 10 percent disabling and 
sensory and motor deficits of the left upper extremity due to 
degenerative joint disease of the cervical spine, evaluated 
as 10 percent disabling.  Given that these service-connected 
disabilities combine to an 80 percent evaluation, the veteran 
meets the schedular requirements under 4.16(a).  See 
38 C.F.R. § 3.310 (2007).

The record reflects that the veteran has work experience as a 
truck driver and a U.S. Post Office mail carrier.  He 
completed one and a half years of college, and last worked 
full time in 1976.  His application indicated he was 
medically retired at that time for hypertension.  He owned a 
car wash from 1989 to 2006, and now currently leases the 
property to another business.  

A March 2006 report by a private physician stated that the 
veteran had an MRI of the lumbar spine and cervical spine and 
suffered from severe spinal stenosis and back pain with 
degenerative disease.  The private physician opined that the 
veteran was totally disabled and should be entitled to the 
full benefits of disability.

In a November 2006 VA examination, the examiner diagnosed the 
veteran with dermatosis, degenerative joint disease of the 
cervical and lumbar spine, hypertension, T2A Gleason 6 
adenocarcinoma of the prostate and recurrent otitis externa, 
not active.  The veteran reported that any physical or mental 
stress aggravates pain in the neck which radiates to the back 
and arms.  Neurological examination was normal, and no 
impairment from the upper extremities was noted.  The VA 
examiner concluded that in view of the clinical examination 
and MRI findings, the veteran's spine condition impacts 
considerably on his employment.  In a June 2007 addendum to 
the November 2006 VA examination, the examiner noted that 
there were no functional limitations due to eczema, 
hypertension or otitis, and that no neurological deficits 
were noted in his arms.  The examiner did note that the neck 
condition imposed significant limitations.  The VA examiner 
also opined, following an MRI of the cervical spine, that in 
view of the veteran's history, clinical examination and MRI 
findings, the spine condition would cause significant 
functional limitations which would impact physical and 
sedentary employment. 

A November 2007 VA social survey summarized the veteran's 
effect of his disabilities and impact on his employment and 
stated that the veteran experienced back and leg pain which 
often made it difficult for him to manage at his job.  The 
veteran reported last being employed in 1976 as a U.S. Post 
Office mail carrier.  He described his daily activities as 
doing chores around the house, then going to the health club 
or McDonald's to socialize.  The summary also noted that the 
veteran was able to manage the pain with exercise, medication 
and therapy. 

In an April 2008 hearing before the Board, the veteran 
reported last being employed in 1976 at the U.S. Post Office 
as a mail carrier, from which he retired due to his 
disabilities.  He reported that his eczema, cervical spine 
problems, neck problems and problems with his arms distracted 
him from being able to maintain a job for 8 hours day, 40 
hours a week and that he was in pain all the time.  The 
veteran testified that stress aggravated his eczema and made 
it worse.  He also reported having a high school education 
with no other training that allowed him to perform sedentary 
employment and his service-connected disabilities prevent him 
from performing physical labor.  The veteran currently rented 
out a car wash that he owns and testified that he last 
managed the car wash in September 2006.

The issue in this case is whether the veteran is capable of 
performing the acts required by employment.  However, his 
service-connected disabilities are not shown to be so severe 
as to preclude all forms of gainful employment.  The veteran 
has reportedly been unemployed since retiring from the U.S. 
Post Office in 1976, but owned a car wash from 1989 through 
2006.  He reported he only worked there approximately 10 
hours a week and that it operated at a loss.  Review of the 
veteran's tax returns reveal that the veteran actually owns 
multiple rental properties, with several residential, land, 
and business properties, and that his earned rental income 
was $50,000 or more.  Moreover, the veteran claimed 
deductions for several thousand miles for business use of his 
vehicle for his multiple rental properties, and he claimed a 
"client entertainment" deduction.  Such evidence reflects 
that the veteran is profitably able to actively manage 
multiple real estate properties.

Such evidence indicates the veteran is not prevented in 
engaging from substantially gainful employment due to his 
service connected disabilities.  The private physician's 
opinion considered the veteran is totally disabled based on 
both service-connected and nonservice-connected disabilities.  
In addition, the opinion of the VA examiner considered the 
veteran's employability significantly impaired but did not 
determine the veteran was precluded from gainful employment.  
Indeed, the information on the tax returns suggests the 
veteran is capable of managing real estate properties, to 
include driving thousands of miles over the course of year to 
do so.  The Board finds that the evidence of record is of 
greater probative value than the statements of the veteran.  
Thus, the preponderance of the evidence is against the claim 
for a total rating based on individual unemployability due to 
service-connected disabilities.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


